       Case 7:19-cv-00669-LSC Document 156 Filed 04/23/20 Page 1 of 2                              FILED
                                                                                          2020 Apr-23 AM 10:52
                                                                                          U.S. DISTRICT COURT
                                                                                               1 OF ALABAMA
                                                                                              N.D.



                    IN THE UNITED STATES DISTRICT COURT
                  FOR fHE NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

   DERRICK JAMES WILLIAMSO\J, JR.,
              PRO SE
                PLAINTIFF
                                                       CASE NO.: 7:19-CVt01Q6.69-LSC
                                                                           1 .. ,__1_     •

                     v
   ALABAMA DEPARTME>JT OF ME\JTAL
  HEALTH AND MENTAL RETARDATION,                                   \JOTICE
               ET AL
              DEFENDANTS

                    NOTICE IN RE DOC. 142 RENDERING DOC. 135
                   (MOTION TO DETERMINE SUFFICIENCY) MOOT

        COMES NOW, the Plaintiff, DERRICK JAMES WILLIAMSON, JR., and provides
NOTICE in regards to Cocket Entry 142. The Plaintiff, and the respective Defendants subject to
the respective motion, ha1e come to resolution regarding the enclosed discrepancies concerning
the indicated Requests fo1 Admissions ("RF As"). Defendants have amended 15 RF As to comply
with Rule 36 of the Federal Rules of Civil Procedure, the Plaintiff has compromised upon 2
RF As to be addressed throJgh alternate methods at a later date, and Defendant ADMH has
permitted the amendment o: 1 RF A to address its specificity.

       WHEREFORE, Plaintiff respectfully notices this Honorable Court and your Honor that
Doc. 135 may be rendered MOOT pursuant these amenable resolutions following this Court's
Order.


Respectfully Submitted,




DERR
8816 Old Greensboro Ro1d, AP
Tuscaloosa, Alabama, 35405-8854
Cellular Phone: (205) +22-9664
Email: aeonpctech@live.com
E-Fax: aeonpcinno@hpeprint.com



                                                                          7: 19-CV-00669-LSC
Case 7:19-cv-00669-LSC Document 156 Filed 04/23/20 Page 2 of 2
